            Case 1:17-cv-01789-DLC Document 361 Filed 04/16/19 Page 1 of 5
                                                                           ~-
                                                                               USDC SDNY
                                                                               DOCGMENT
UNITED STATES DISTRICT COURT                                                   ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                  DOC#:               .   ,
---------------------------------------------------------------X
SECURITIES AND EXCHANGE COMMISSION, :
                                                                          \ DATE         FTI~ED: tl1fF / 11
                                                                           L     - . ·-··----···


                          Plaintiff,                               ORDER SCHEDULING
                                                                   SETTLEMENT CONFERENCE
        -v.-
                                                                   17 Civ. 1789 (DLC) (GWG)
LEK SECURITIES CORPORATION, et al.,

                          Defendants.
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        A settlement conference in this matter is scheduled for Tuesday, May 7, 2019 at 2:15

p.m. in Courtroom 6-B, 500 Pearl Street, New York, New York. All persons attending the
conference must arrive at least fifteen minutes beforehand to allow for the time required to pass

through the security process. Counsel must read the Court's "Standing Order Applicable to
Settlement Conferences Before Judge Gorenstein," which is attached and is incorporated herein

by reference. Upon receipt of this Order, each counsel is directed to confirm with all other

counsel that they have received a copy of this Order.
         The parties are directed to pay particular attention to paragraph 6 of the Standing Order,
                                                      •
which sets forth who must appear at the conference. As noted therein, corporations (and any

other party that is not a natural person) must send to the conference the person responsible for
giving settlement authority within the organization -- not someone who has received authority

from another person. In addition, if an insurer has any role in approving a settlement, a
representative of the insurer with responsibility for authorizing settlement must also attend the
conference. Attorneys are responsible for ensuring that the appropriate individuals appear.
         The parties should also note that paragraph 3 of the Standing Order requires certain

written submissions, which must be received by the Court and opposing counsel no later than
midnight four business days before the conference: that is, May 1, 2019. These submissions

cannot be sent to the Court by means of the ECF system. Also, attorneys must ensure that their

client and insurer, if any, have read the other side's submission prior to the conference.
          Case 1:17-cv-01789-DLC Document 361 Filed 04/16/19 Page 2 of 5




       Under paragraph 8 of the Standing Order, counsel are required to seek a change in the

date of the conference if ( 1) an adjournment would permit a party to obtain information that

would make the conference more fruitful or (2) a client who would otherwise participate by

telephone would be available to attend the conference in person were it held on another date.
The parties should follow the instructions in paragraph 8 to seek any change in date.

       If a defendant intends to raise a lack of financial resources as a basis for its settlement

position, the defendant must comply with the procedures in paragraph 9 of the Standing Order.

       Plaintiff shall make a settlement demand (or reaffirm the pendency of any prior demand)

no later than 14 days prior to the conference. Defendant shall inform plaintiff of its response to

the demand no later than 7 days prior to the conference. If either party fails to comply with this
requirement, the opposing side must promptly remind that party of its failure to comply.•

       Any party seeking to change the procedures required by this Order should make an
application promptly by letter filed on ECF and should include the views of all other parties as to
the proposed change. Such a letter must be sent separately from the letter required by paragraph

3.
       SO ORDERED.
Dated: April 16, 2019
       New York, New York




         * Parties are reminded that demands and responses must include all material non-
monetary elements, and that such non-monetary elements should be reflected in the portion of
the letter required by paragraph 3 that describes past settlement discussions. Additionally, any
monetary offers made before or during the settlement conference are assumed to be offers to pay
within 30 days unless the party specifically states otherwise. In this regard, please read
paragraph 9 of the Standing Order carefully.
                        Case 1:17-cv-01789-DLC Document 361 Filed 04/16/19 Page 3 of 5
                                       UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF NEW YORK

GABRIEL W. GORENSTEIN
UNITED STATES MAGISTRATE JUDGE


                    Standine Order Applicable to Settlement Conferences Before Judz:e Gorenstein

    1.       Settlement conferences form no part of the record. All communications made as part of the conference
             process are strictly confidential and may not be used for any purpose either in this litigation or
             elsewhere.

    2.       Judge Gorenstein will function as a mediator, attempting to help the parties reach agreement on terms of
             settlement. This process requires that counsel and their clients be both prepared for the conference and
             candid with the Court. The Court expects to hold only one settlement conference.

    3.       No later than four business days before the conference, the Court and opposing counsel must be in
             receipt of a letter from counsel for each party marked prominently "Confidential Material For Use Only
             at Settlement Conference," setting forth succinctly (normally in fewer than 8 pages) the following: (1) A
             discussion of the relevant facts and applicable law, with an emphasis on the issues most pertinent to
             settlement -- including a discussion of liability and, if appropriate, of damages in the event liability were
             established. If non-monetary relief is sought in addition to or instead of money damages, the parties
             should set forth their positions as to the provision of such relief. (2) The history of settlement
             discussions, if any, including any prior offers or demands. (It is normally unhelpful for a party to state
             in this letter its final settlement position.) This letter must be received by opposing counsel and the
             Court no later than midnight four business days before the settlement conference. Counsel must
             immediately provide a copy of the opposing party's letter to their client and/or insurer and also must
             ensure prior to the conference that the client/insurer has read the other side's letter.

             This letter, along with the "Acknowledgment Form" that appears following this Standing Order,
             may be sent to the Court by mail, overnight mail, hand delivery, or fax ((212) 805-4268), except
             that if sent by fax it may not exceed 15 pages (including any exhibits). The letter and the form
             may also be sent as attachments to an email sent to: GorensteinSettlement@nysd.uscourts.gov
             Do not use this email address for any other purpose. For example, any application relating to the
             conference must be made by a letter filed on ECF.

    4.       At the settlement conference, counsel for each side will be expected to make a succinct presentation
             (usually 10-20 minutes) in the presence of each other and the parties summarizing the issues they
             believe are important for the client and/or insurer of the other side to consider for purposes of
             formulating a settlement position. The purpose of the presentation is to address and persuade the
             opposing party, not the Court. Thus, it is usually (1) unnecessary to recount in full the background of
             the dispute and (2) helpful to discuss issues raised in the opposing party's confidential settlement letter.
             The Court prefers that counsel not use slideware products. After the initial statements, counsel may
             respond and may also have their clients speak if that is desired. Any documents presented at the
             conference must either have been provided to the other side at least five business days before the
             conference or consist of documents that are in the possession of the other side already.

    5.       Following the presentations, the Court will meet separately with each side in private. In these meetings,
             the parties and their counsel must be prepared to inform the Court of the amount of attorneys' fees and
             expenses incurred to date, and an estimate of the remaining costs (including attorney's fees) of litigating
             the case to judgment, including any appeal.

    6.       The presence in person of each party (that is, the client), in addition to the party's lawyer, is essential to
             the settlement process. Also, if an insurance company has any role in approving a settlement, the
             decisionmaking representative of the carrier must attend in addition to the insured. Because it is
             important that the decisionmakers on settlement hear their adversaries' presentations and be available to
               Case 1:17-cv-01789-DLC Document 361 Filed 04/16/19 Page 4 of 5
      answer questions from the Court, the person who attends must be the person with ultimate responsibility
      for determining the amount of any settlement. That is, corporations (and any other party that is not a
      natural person) and insurers must send to the conference the person ultimately responsible within the
      organization for 2ivin2 settlement authority, not someone who has received authority from someone
      else. If a party believes that the individuals scheduled to attend the conference on behalf of that party's
      adversary do not comply with this requirement, that party shall immediately confer with the adverse
      party and inform the Court by letter promptly if no resolution is reached. (In cases where the City
      Comptroller has authority over settlement, the Assistant Corporation Counsel shall arrange in advance
      of the conference for a representative of the Comptroller either to attend the conference or to be
      available by telephone.)
              Note: A client or insurer's attendance by telephone is permitted if the party lives and works
               more than 100 miles from the Courthouse and it would be a great hardship for the party to attend
               a conference on any date. Where a party attends by telephone, the party must be available for
              the duration of the conference (If more than one individual in total will be appearing by
              telephone, the parties must immediately consult to arrange for a toll free conference call number
               that the individuals and the Court may dial into for the conference.)
      If a party does not speak fluent English, the party must bring an experienced simultaneous interpreter.
      (A consecutive interpreter is not acceptable; also, the attorney on the case may not serve as the
      interpreter). Simultaneous interpreters are readily available in the commercial marketplace at reasonable
      rates. Counsel should call Chambers if there is any difficulty in securing an interpreter.

7.    If a party fails to attend the settlement conference with all of the required persons - that is, the attorney,
      plus the client (which, for a non-individual means a decision-making employee of the client as described
      in paragraph 6, above), plus the decision-making representative from the insurance carrier (if
      applicable), plus an interpreter if needed - that party may be required to reimburse all of the other
      parties for their time and travel expenses, and may face other sanctions.,_

8.    If counsel becomes aware of the need or potential need for a change in the date of the conference,
      counsel must make an application for the change as soon as counsel is aware of such need. If the
      application is made more than 14 days in advance of the conference, no cause need be provided.
      Otherwise, counsel must provide reasons for seeking the change in date. In addition, the parties are
      required to seek a change in date or an adjournment sine die if (1) an adjournment would permit
      discovery or exchange of information that would make the conference more fruitful, or (2) a client or
      insurer who would otherwise participate by telephone would be available to attend the conference in
      person were it held on another date. To seek a new date within 45 days of the originally-scheduled date,
      contact Chambers at (212) 805-4260 to obtain an alternative available date and time. Counsel must
      thereupon immediately consult with all other counsel as to counsel's and their clients' and insurers'
      availability on such date. The party must then file a letter on ECF forthwith requesting the new date and
      time and indicating that it is agreed to by all parties. If the party wishes to postpone by more than 45
      days, an adjournment sine die should be sought by letter, should provide the position of each party as to
      the request, and should specify an approximate time period when the conference should be held. Note:
      the scheduled conference date is not changed unless counsel are informed that the written application to
      change the date has been granted.

9.    If a defendant intends to claim that its financial situation is relevant to any potential or actual settlement
      offer (either based on the amount offered or a proposal to pay any portion in more than 30 days), the
      defendant shall inform plaintiff of this fact no later than 14 days before the conference. The parties
      should then discuss whether plaintiff seeks proof of such claim and whether the defendant is willing to
      provide such proof, which must be provided in advance of (not at) the conference. A summary of any
      discussions on this topic shall be included in the letters required under paragraph 3.

10.   The scheduling of a settlement conference has no effect on any deadlines or other pending obligations in
      the case.
                       Case 1:17-cv-01789-DLC Document 361 Filed 04/16/19 Page 5 of 5
                                               ACKNOWLEDGMENT FORM
     Note: this form is available in fillable .pdfformat on the court's website at: http://www.nysd.uscourts.gov/judge/Gorenstein

Complete this form (please print or type) or its equivalent, sign it, and send it (for receipt no later than
midnight four business days prior to the conference) (1) to all other attorneys who will be attending the
conference and (2) to Judge Gorenstein. Please read the certifications below carefully as your signature
indicates your compliance with them.

Name of Case:              Securities and Exchange Commission v. Lek Securities Corporation et al.
Docket Number:             17 Civ. 1789 (DLC) (GWG)

I acknowledge that my client and I must attend a settlement conference on Tuesday, May 7, 2019 at 2: 15
p.m. in Courtroom 6-B, United States Courthouse, 500 Pearl Street, New York, NY.

1.   I am attorney for _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [state name of party or parties].
2.      (For corporate or other non-individual clients): The name and title of the representative(s) of my
client who will attend the conference is:
                                                 ------------------------
Name/title of insurance representative [if any]: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

3.       CHECK APPROPRIATE BOX AND FILL IN NAMES:

          a.       •
                  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [insert name/names] will attend in person.

          b.       •
                  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [insert name/names] will attend
                  by telephone because I certify that (1) such individual(s) lives/works more than 100 miles
                  from the Courthouse and (2) it would be a great hardship for such person(s) to attend a
                  settlement conference on this or any other date. The individual(s) understands that he or she
                  must participate by telephone without interruption for the duration of the conference.

4.        I certify that the person attending the conference (in person or by telephone) is the person with
          ultimate responsibility for determining the settlement amount: that is, the person responsible for
          giving settlement authority, not someone who has received authority from another person. In
          addition, if there is an insurance carrier with authority over settlement, a representative from such
          carrier in charge of giving settlement authority will be present in person or by telephone.

5.        I certify that I will promptly supply a copy of opposing counsel's settlement letter to all persons
          attending the conference (by telephone or in person), and I will ensure that each person has read
          opposing counsel's letter prior to the conference.

6.        I certify that I have read both the Court's Order scheduling this conference as well as the "Standing
          Order Applicable to Settlement Conferences Before Judge Gorenstein."

                                                                [signature of attorney]


                                                                [print attorney's name]
